DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 05/27/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(d) rejection of claim 20 has been withdrawn; (2) the 35 U.S.C. 103 rejection of claim 15 over Sato has been withdrawn; and (3) the 35 U.S.C. 103 rejections of claims 4 and 20 over Miwa and Miwa II have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-7 and 9-21
Withdrawn claims: 				None
Previously cancelled claims: 		8
Newly cancelled claims:			4, 15, 20
Amended claims: 				1, 21
New claims: 					None
Claims currently under consideration:	1-3, 5-7, 9-14, 16-19, 21
Currently rejected claims:			1-3, 5-7, 9-14, 16-19, 21
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-7, 9-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0021353; cited by IDS) in view of Miwa (US 2011/0064847; cited by IDS).
Regarding claim 1, Sato teaches a method for producing a stirred yogurt ([0002], [0040]), comprising: treating raw milk with a protein glutaminase to form a modified milk; fermenting the modified milk in the presence of a starter culture to form a yogurt ([0038]); and disrupting a gel structure of the yogurt to form the stirred yogurt ([0040]).  Although Sato exemplifies heat sterilizing milk prior to the addition of the protein glutaminase, and prior to fermenting the modified milk ([0040]), it also teaches that sterilization is a conventional step in making yogurt ([0018]) and that protein glutaminase may be added at any stage of the conventional yogurt production method, such as before the fermentation step ([0024]).  These disclosures at least suggest performing heat sterilization of the modified milk after the addition of protein glutaminase and prior to fermentation.  Furthermore, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  See MPEP 2144.04.IV(C).  Also, any deactivation of the enzyme in performing the sterilization after the addition of the enzyme would be expected.  Sato also discloses that the method involves the addition of starch as well as protein glutaminase and starter culture to the raw milk ([0040]) and that this method increases a viscosity of the stirred yogurt (samples #9-13 of Table 4 on page 4) compared to a method wherein the protein glutaminase and starter culture alone are added during fermentation (sample #3 of Table 3 on page 4). Sato also teaches  that the modified milk is fermented with 0.0001-1 wt.% of the starter culture, based on the total weight of the modified milk ([0036]) which falls within the claimed concentration.  Although Sato teaches that the amount of protein glutaminase is 0.05-100 units per 1 gram of milk protein ([0028]), it does not teach the raw milk is treated with 10-500 ppm of the protein glutaminase, based on the total weight of the raw milk.
However, Miwa teaches a method for producing a stirred yogurt ([0071]), comprising: treating a raw milk (corresponding to skim milk powder) ([0071]) with a protein glutaminase to form a modified milk ([0017]) to form the stirred yogurt ([0071]).  Miwa discloses that the amount of protein glutaminase can be varied according to a kind of protein to be modified, final product, or an effect to be obtained ([0046]).  As the amount of protein glutaminase in the raw milk is a variable that can be modified, among others, according to the protein type and the desired final product or effect, the amount of protein glutaminase would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of protein glutaminase cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of protein glutaminase in the raw milk to obtain the desired yogurt product as taught by Miwa (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Sato to include an amount of protein glutaminase as taught by Miwa.  Since Sato teaches a number of units of protein glutaminase per gram of protein in the raw milk, but does not specify a concentration of protein glutaminase based on the total weight of the raw milk, a skilled practitioner would have been motivated to consult an additional reference such as Miwa in order to determine a suitable concentration of protein glutaminase in a stirred yogurt, based on the total weight of the raw milk, thereby, rendering the claim obvious.
Regarding claim 2, Sato teaches the invention as disclosed above in claim 1, including the raw milk has a maximum fat content of 1.5 wt.% based on a total weight of the raw milk ([0021]).
Regarding claim 3, Sato teaches the invention as disclosed above in claim 1, including the raw milk has a maximum protein content of 5.5 wt.% ([0022]), such as 3.5% ([0047]).
Regarding claim 5, Sato teaches the invention as disclosed above in claim 1, including the raw milk is treated with the protein glutaminase in an amount of 0.05-100 U per gram of protein in the raw milk ([0028]), which overlaps the claimed content range.
Regarding claim 6, Sato teaches the invention as disclosed above in claim 1, including the raw milk is treated with the protein glutaminase at a treatment temperature of 3-50°C ([0038]), which falls within the claimed temperature range. 
Regarding claim 7, Sato teaches the invention as disclosed above in claim 1, including the raw milk is treated with the protein glutaminase for a duration of 2-6 hours ([0038]), which falls within the claimed time range. 
Regarding claim 9, Sato teaches the invention as disclosed above in claim 1, including heat sterilization is performed by a conventional method ([0040]), such as at a temperature of 95°C for 3 minutes ([0047]).
Regarding claim 10, Sato teaches the invention as disclosed above in claim 1, including the method further comprising adding a stabilizer (corresponding to starch) to the raw milk at any stage of during the production of the yogurt ([0029]), which includes prior to treating the raw milk with the protein glutaminase.
Regarding claim 18, Sato teaches the invention as disclosed above in claim 1, including the protein glutaminase is the only enzyme added to the composition ([0024]) and therefore, is the only enzyme utilized that acts on glutamine residues of milk proteins contained in the raw milk. 
Regarding claim 19, Sato teaches a stirred yogurt ([0040]) by the method of claim 1 as described above.

Claims 1, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2011/0064847; cited by IDS) in view of Miwa (US 8,318,223; cited by IDS), hereinafter referred to as “Miwa II”.
Regarding claim 1, Miwa teaches a method for producing a stirred yogurt ([0071]), comprising: treating a raw milk (corresponding to skim milk powder) ([0071]) with a protein glutaminase to form a modified milk ([0017]); fermenting the modified milk in the presence of a starter culture to form a yogurt; and disrupting a gel structure of the yogurt (corresponding to filtered through a filter) to form the stirred yogurt, wherein the amount of protein glutaminase can be varied according to a kind of protein to be modified, final product, or an effect to be obtained ([0046]).  As the amount of protein glutaminase in the raw milk is a variable that can be modified, among others, according to the protein type and the desired final product or effect, the amount of protein glutaminase would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of protein glutaminase cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of protein glutaminase in the raw milk to obtain the desired yogurt product as taught by Miwa (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Miwa also teaches that the method involves the addition of transglutaminase in addition to protein glutaminase and starter culture to raw milk ([0071]) and that this method increases a viscosity of the stirred yogurt (products #1-4 in Table 8 on pages 8-9) compared to a method wherein the protein glutaminase and starter culture alone are added during fermentation (comparative product #2 in Table 8 on page 8).  Although Miwa teaches that the yogurt food product may be sterilized ([0051]), it does not teach heat sterilization of the modified milk after treating the raw milk with the protein glutaminase and prior to fermenting the modified milk or that the modified milk is fermented with 0.0001-1 wt.% of the starter culture based on the total weight of the modified milk.
However, Miwa II teaches a method of producing a yogurt using modified milk, wherein the modified milk is sterilized after it was treated with the protein glutaminase and prior to fermenting the modified milk; and wherein the starter culture is fermented with 0.0063 wt.% starter culture, based on the total weight of the modified milk (column 12, lines 20-26), which falls within the claimed concentration.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Miwa to heat sterilize the modified milk after treating raw milk with protein glutaminase and to have fermented the modified milk with the amount of starter culture as taught by Miwa II.  Since Miwa teaches the yogurt or raw materials from which it is made may be sterilized and that starter culture is used in the preparation of the yogurt product, but does not teach heat sterilization, a skilled practitioner would be motivated to consult an additional reference such as Miwa II in order to determine a method of making sterilized yogurt, thereby rendering the claimed heat sterilization step obvious.  In consulting Miwa II, the skilled practitioner would also find that the starter culture may be added after the milk has been treated with the protein glutaminase, thereby rendering the claimed amount of starter culture based on the total weight of the modified milk obvious.
Regarding claim 16, Miwa teaches the invention as disclosed above in claim 1, including the method does not involve the use of a thickener (corresponding to the optional addition of additives such as gum and pectin [0052]).
Regarding claim 17, Miwa teaches the invention as disclosed above in claim 1, including the method further comprises treating the raw milk with a transglutaminase enzyme concurrently with the treating of the raw milk with the protein glutaminase (Abstract).
Regarding claim 21, Miwa teaches a method for producing a stirred yogurt ([0071]), comprising: treating a raw milk (corresponding to skim milk powder) ([0071]) with a protein glutaminase to form a modified milk ([0017]); fermenting the modified milk in the presence of a starter culture to form a yogurt; and disrupting a gel structure of the yogurt (corresponding to filtered through a filter) to form the stirred yogurt ([0071]). Wherein the method does not involve the use of a starch (corresponding to starch being an optional ingredient [0052]).  Miwa also teaches that the method involves the addition of transglutaminase in addition to protein glutaminase and starter culture to raw milk ([0071]) and that this method increases a viscosity of the stirred yogurt (products #1-4 invention in Table 8 on pages 8-9) compared to a method wherein the protein glutaminase and starter culture alone are added during fermentation (comparative product #2 in Table 8 on page 8).  Although Miwa teaches that the yogurt food product may be sterilized ([0051]), it does not teach heat sterilization of the modified milk after treating the raw milk with the protein glutaminase and prior to fermenting the modified milk or that the modified milk is fermented with 0.0001-1 wt.% of the starter culture based on the total weight of the modified milk.
However, Miwa II teaches a method of producing a yogurt using modified milk, wherein the modified milk is sterilized after it was treated with the protein glutaminase and prior to fermenting the modified milk; and wherein the starter culture is fermented with 0.0063 wt.% starter culture, based on the total weight of the modified milk (column 12, lines 20-26), which falls within the claimed concentration.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Miwa to heat sterilize the modified milk after treating raw milk with protein glutaminase and to have fermented the modified milk with the amount of starter culture as taught by Miwa II.  Since Miwa teaches the yogurt or raw materials from which it is made may be sterilized and that starter culture is used in the preparation of the yogurt product, but does not teach heat sterilization, a skilled practitioner would be motivated to consult an additional reference such as Miwa II in order to determine a method of making sterilized yogurt, thereby rendering the claimed heat sterilization step obvious.  In consulting Miwa II, the skilled practitioner would also find that the starter culture may be added after the milk has been treated with the protein glutaminase, thereby rendering the claimed amount of starter culture based on the total weight of the modified milk obvious.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0021353; cited by IDS) in view of Miwa (US 2011/0064847; cited by IDS) as applied to claim 1 above, and further in view of Miwa II (US 8,318,223; cited by IDS).
Regarding claim 11, Sato teaches the invention as disclosed above in claim 1, including additives are added to the raw milk prior to the addition of the protein glutaminase ([0040]) and that an objective of the invention is to address the issue of taste and texture found in low-calorie yogurts ([0004]).  It does not teach the method further comprises treating raw milk with a reducing agent prior to, or concurrently with, the treating of the raw milk with the protein glutaminase.
However, Miwa II teaches a method of producing a yogurt using modified milk (col. 4, lines 48-50) that was treated with a reducing agent (col. 4, lines 24-30) prior to the addition of a protein glutaminase (col. 4, lines 2-6; col. 7, lines 23-24) or concurrently with the protein glutaminase (Abstract).  Miwa II also teaches that an objective of the invention is to create low-calorie dairy products with a desirable texture and flavor (col. 1, lines 31-40).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Sato to include adding a reducing agent prior to the addition of the protein glutaminase as taught by Miwa II.  Since Sato teaches the addition of additives to the raw milk prior to the addition of the protein glutaminase and that an objective of the invention is to address the issue of taste and texture found in low-calorie yogurts, a skilled practitioner would be motivated to consult an additional reference such as Miwa II in order to determine a suitable additive that would create a yogurt product with a good texture and taste.
Regarding claim 12, Sato teaches the invention as disclosed above in claim 11, including the raw milk is treated concurrently with the reducing agent and the protein glutaminase (Miwa II, col. 4, lines 24-30; Abstract).
Regarding claim 13, Sato teaches the invention as disclosed above in claim 11, including the raw milk is treated with 1-1000 ppm of the reducing agent (Miwa II, col. 4, lines 24-30), which overlaps the claimed range.
Regarding claim 14, Sato teaches the invention as disclosed above in claim 11, including the reducing agent is yeast extract (Miwa II, col. 4, line 28).

Response to Arguments
Claim Rejections – 35 U.S.C. §112(d) of claim 20: Applicant canceled the claim and therefore the rejection  is moot.

Claim Rejections – 35 U.S.C. §103 of claims 1-3, 5-7, 9, 10, 15, 18, and 19 over Sato; claims 1, 4, 16, 17, 20, and 21 over Miwa and Miwa II; claims 11-14 over Sato and Miwa II: Applicant’s arguments have been fully considered and are unpersuasive.
Applicant canceled claims 4, 15, and 20, amended claim 1 to include subject matter from claims 4 and 15, and amended claim 21 to include subject matter from claim 15.  Applicant stated that rejection (i) of claims 1-3, 5-7, 9, 10, 15, 18, and 19 were obviated by the present amendment of claim 1; rejection (ii) of claims 1, 4, 16, 17, 20 and 21 were obviated by the present amendment of claims 1 and 21; and rejection (iii) of claims 11-14 were obviated by the present amendment of claim 1.  Applicant argued that Example 6 of Miwa II, which was cited on pages 6-7 of the previous Office Action, illustrates a method of producing a set yogurt, which is not the fluid stirred yogurt formed by breaking the gel structure at the end of the fermentation period and, as such, represents a different yogurt product class.  Applicant stated that Miwa II does not disclose stirred yogurt or the viscosity of stirred yogurt and therefore, a person of ordinary skill in the art attempting to produce stirred yogurt with sufficiently high viscosity would not consult Miwa II which discloses a method of producing soft set yogurt.  Applicant stated that there is no motivation to combine a method of producing stirred yogurt disclosed in Miwa with the teaching of Miwa II.  Applicant concluded that the claimed subject matter has been distinguished from anything suggested by the combination of Sato, Miwa, and Miwa II (Applicant’s Remarks, page 6, paragraph 1 –  page 8, paragraph 2).  
However, the features of amended claim 1 are fully taught by the combination of Sato and Miwa in the new grounds of rejection or by the combination of Miwa and Miwa II as described in the rejections above.  The features of amended claim 21 are fully taught by the combination of Miwa and Miwa II as described in the rejection above.  In response to the assertion that a person of ordinary skill in the art attempting to produce stirred yogurt with sufficiently high viscosity would not consult Miwa II which discloses a method of producing soft set yogurt, Miwa II is merely cited for its teaching regarding sterilization of a yogurt product made from modified milk and a content of starter culture to add to the modified milk.  Furthermore, even if “set yogurts have a gel-like semi-solid structure” while stirred yogurts “are fluid yogurt products formed as a result of breaking the gel structure” after fermentation as stated by the Applicant, neither the composition nor method of making set and stirred yogurts differ beyond the breaking of the gel structure to form a stirred yogurt.  Therefore, a skilled practitioner making a stirred yogurt would readily recognize that the same method of making a set yogurt could be applied to making a stirred yogurt, as long as the yogurt is “stirred” after fermentation.  Furthermore, it is noted that the feature upon which Applicant relies (i.e., a stirred yogurt with sufficiently high viscosity) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The present claims do not (a) require the stirred yogurt to have a specific viscosity, especially a “sufficiently high viscosity”; or (b) contain any method steps for breaking the gel structure of the fermented yogurt to produce a stirred yogurt product having the desired viscosity.  Since the combinations of prior art have been shown to fully teach the features of the claims and Applicant’s arguments have been shown to be unpersuasive, claims 1-3, 5-7, 9-14, 16-19, 21 stand rejected as described herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791